Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 6/15/2021.  Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to due to the following informalities: 
The drawings filed 6/15/2021 are objected to because the images and labels are unclear and illegible. 
Specifically the printing or drawing method used by the Applicant combined with the small font size causes the images and drawing labels to appear “blurry” and illegible. 
For example, the images in Figs. 1-3,5-10, and 13-16 appear “blurry” and the corresponding labels and lettering are in a small font size (Figs. 8-10 for example) also appearing “blurry”. 
The Examiner recommends correcting all drawings in such a way that the figures and labels are clear and legible, and the quality of the figures are equivalent to the quality produced by a laser printer.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,7,9,11-13,17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20200363476) in view of Lee (US 20190341784).
As to claims 1 and 11, Liu discloses a battery charger (Fig. 3) with a method of charging a battery (Fig. 6), comprising:
 Providing an AC impedance circuit (Fig. 3 controllable voltage/current source 301 )  including circuitry applying a sinusoidal AC excitation signal to a connected battery pack ( [0026] Controllable voltage/current source 301 provides an alternating current signal supplied to the battery) and measuring a battery pack response to the applied sinusoidal AC excitation signal ([0026][0037][0038] controller 109 monitors the AC voltage appearing across the battery while the AC current is being supplied), providing a charger controller (controller 109 with processing subsystem 117) including circuitry (1) calculating impedance value of the battery pack based on the applied sinusoidal AC excitation signal and the measured battery pack response (FIG. 6 illustrates two flow charts of methods that may be implemented by charger controller 109. From the known AC current and AC voltage and the monitored AC voltage and AC current, the impedance of the battery may be determined [0036]-[0038]).
Liu further discloses a power supply including circuitry providing a charging scheme  ([0021] Portable electronic device 101 may also include a charger 105. Charger 105 may be configured to receive power from an external power source 107 and convert it to a suitable voltage and current level for charging battery 103).
Liu does not disclose the charger controller circuitry selecting a charging scheme based on the calculated impedance value of the battery pack and the power supply circuitry providing the selected charging scheme.
Lee teaches a charger controller circuitry (Fig. 1 110) selecting a charging scheme based on the calculated impedance value of the battery pack ([0016] the control unit 110 learns through calculation that an internal resistance value Rb of the battery BAT does not reach a predetermined value, the control unit 110 may set a control signal Sc to increase or not reduce the charging current Ic output by the charging unit 120. On the contrary, if the control unit 110 learns through calculation that an internal resistance value Rb of the battery BAT already reaches a predetermined value, the control unit 110 may set a control signal Sc to reduce or not increase the charging current Ic output by the charging unit 120). 
Lee further teaches the power supply circuitry providing the selected charging scheme ([0028] the charging unit 120 receives the control signal Sc, update the charging current Ic according to the control signal Sc, and output the updated charging current Ic to the battery BAT)
It would have been obvious to a person of ordinary skill in the art to modify Liu’s charger controller to select a charging scheme based on the calculated impedance value of the battery pack, and modify Liu’s power supply circuitry to provide the selected charging scheme in order to simultaneously reach a high charging speed and slow battery aging as taught by Lee [0029]-[0030].
As to claim 2 and 12,  Liu in view of Lee teaches the battery charger, as recited in claim 1 and the method of charger a battery, as recited in claim 11 , wherein the applied AC excitation signal is a voltage excitation signal and the battery pack response is a current waveform (Fig. 6 S623-624 and [0038] of Liu).
As to claims 3 and 13,  Liu in view of Lee teaches the battery charger, as recited in claim 1 and the method of charger a battery, as recited in claim 11, wherein the applied AC excitation signal is a current signal and the battery pack response is a voltage waveform (Fig. 6 S613-614 and [0037] of Liu).
As to claims 7 and 17,  Liu in view of Lee teaches the battery charger, as recited in claim 1 and the method of charger a battery, as recited in claim 11.
Liu does not specifically disclose wherein a lower calculated impedance value indicates a higher charging rate charging scheme.
However Lee teaches wherein a lower calculated impedance value indicates a higher charging rate charging scheme ([0031] of Lee where after the internal resistance value Rb is obtained, and that the internal resistance value Rb is not excessively high is determined, the charging current Ic may be further adjusted to be a fixed value (for example, a maximum value in the time period), so that a highest charging speed is reached).
It would have been obvious to a person of ordinary skill in the art to modify to modify Liu’s charger controller wherein a lower calculated impedance value indicates a higher charging rate charging scheme in order to balance a high charging speed and avoid excessively rapid aging of the battery ([0009] and [0040] of Lee).
As to claims 9 and 19,  Liu in view of Lee teaches the battery charger, as recited in claim 1 and the method of charger a battery, as recited in claim 11, wherein the sinusoidal AC excitation signal is applied to a positive terminal and a negative terminal of the connected battery pack (Fig. 4 and [0029] In any case, a battery model 403 (and thus a real battery) may be characterized by driving the battery terminals with a sinusoidal source 409).
Claims 4,10,14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20200363476) in view of Lee (US 20190341784) In view of Kaplan (US 8259221).
As to claims 4 and 14,  Liu in view of Lee teaches the battery charger, as recited in claim 1, and the method of charger a battery, as recited in claim 11, wherein the charger controller includes a first reference impedance value (below a predetermined level), a second reference impedance value (predetermined level) and wherein if the calculated impedance value is greater than or equal to the first reference impedance value and less than the second reference impedance value the charger controller selects a maximum charging rate charging scheme to charge the battery pack ([0016] if the control unit 110 learns through calculation that an internal resistance value Rb of the battery BAT does not reach a predetermined value, indicating that an aging degree of a cell of the battery BAT is not severe, the control unit 110 may set a control signal Sc to increase or not reduce the charging current Ic output by the charging unit 120. Liu teaches that the charging current can be a maximum current ([0031]). Since an increase in internal resistance is directly proportional to an increase in aging, then the internal resistance value that does not reach the predetermined level is identified as  “greater than or equal to the first reference impedance value and less than the second reference impedance value”) and if the calculated impedance value is greater than or equal to the second reference impedance value the charger controller selects a charging rate charging scheme that is less than the maximum charging rate to charge the battery pack ([0023] Based on the foregoing content, if a calculated internal resistance value Rb already reaches a predetermined value, the control signal Sc can be adjusted, to enable the charging current Ic to maintain a relatively low value, or is reduced from a high current value).
Liu in view of Lee does not teach a third reference impedance value nor teaches if the calculated impedance value is greater than or equal to the third reference impedance value the charger controller selects a do not charge charging scheme to charge the battery pack.
Kaplan teaches a third reference impedance value (impedance threshold value where charge current ceases) and teaches if the calculated impedance value is greater than or equal to the third reference impedance value the charger controller selects a do not charge charging scheme to charge the battery pack (When charging the batteries 134, the battery charger 202 compares the measured impedance value of the batteries 134 to an impedance threshold value (i.e. third reference value) to determine whether charging should continue. If the measured impedance level exceeds the impedance threshold value, then the battery charger 202 ceases charging and reports a fault condition. Col. 8 lines 60-67).
It would have been obvious to a person of ordinary skill in the art to modify the charge controller to include a third reference impedance value and to select a do not charge charging scheme to charge the battery pack if the calculated impedance value is greater than or equal to the third reference impedance value in order to identify a fault condition in the battery as taught by Kaplan (Col. 8 lines 60-67) further facilitating repair.
In regards to if the calculated impedance value is greater than or equal to the second reference impedance value and less than the third reference impedance value the charger controller select a charging rate charging scheme that is less than the maximum charging rate to charge the battery pack, since Liu selects a low charging rate scheme that is less than the maximum charging rate if the calculated impedance value is equal to the second reference impedance value ([0023]), and Kaplan ceases charging when the calculated impedance is greater than or equal to the third reference impedance value, then it would be obvious to one of ordinary skill in the art for the second reference impedance to be less than the third reference impedance value in order to prevent a disruption of charging at the second reference value, thereby increasing charging speed.
As to claims 10 and 20,  Liu in view of Lee in view of Kaplan teaches the battery charger, as recited in claim 4 and the method of charger a battery, as recited in claim 14.
Liu in view of Lee in view of Kaplan does not disclose/teach wherein the first reference value is 0.025 Ohms, the second reference value is 0.040 Ohms and the third reference value is 0.055 Ohms.
However, absent an objective showing of criticality with regards to the claimed values of the first, second, and third reference values it would have been obvious to one of ordinary skill in the art to determine the optimal values of the first, second,  and third references that would maintain a battery temperature below a certain value thereby preventing overheating.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20200363476) in view of Lee (US 20190341784) In view of Nagano (US 20200321795).
As to claims 5 and 15,  Liu in view of Lee teaches the battery charger, as recited in claim 4 and the method of charger a battery, as recited in claim 14.
Liu in view of Lee does not disclose/teach wherein the maximum charging rate is based on a battery identification signal received by the charger controller from the battery pack.
Nagano teaches wherein the maximum charging rate is based on a battery identification signal received by the charger controller from the battery pack (Col. 3 lines 13-27 the battery pack according to the present invention comprises a battery cell, a memory means for storing an information indicative of a maximum charging current and a communication means for transmitting the information indicative of the maximum charging current) 
It would have been obvious to a person of ordinary skill in the art to modify the charging rate of Liu to be based on a battery identification signal received by the charger controller from the battery pack, as taught by Nagano in order to prevent overcharging the battery, further damaging the battery.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20200363476) in view of Lee (US 20190341784) In view of Mukaitani (US 20140285156).
As to claims 6 and 16,  Liu in view of Lee teaches the battery charger, as recited in claim 1, and the method of charger a battery, as recited in claim 11.
Liu in view of Lee teaches wherein the sinusoidal AC excitation signal is at various frequency ranges of interest ([0032]), Liu in view of Lee teaches does not specifically teach that the frequency ranges of interest is at approximately 1 kHz.
Mukaitani teaches wherein the sinusoidal AC excitation signal is at approximately 1 kHz ([0045] A conventional measuring device of an internal resistance usually uses a frequency of about 1 kHz, and it is known that the gradual degradation of the storage battery can be determined to some extent based on the internal resistance measured at this frequency.
It would have been obvious to a person of ordinary skill in the art to modify the frequency of Liu’s  sinusoidal AC excitation signal as it is a conventional way to measure gradual degradation of the storage battery to estimate the service life more accurately as taught by Mukaitani ([0045]).
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20200363476) in view of Lee (US 20190341784) in view of  Morita (US20100007213).
As to claims 8 and 18,  Liu in view of Lee teaches the battery charger, as recited in claim 2, and the method of charger a battery, as recited in claim 12 wherein the calculated impedance value of the battery pack is measured using the equation R=V/I and accounts for purely resistive contributions to the calculated impedance at a chosen frequency ([0029] [0034] of Liu Zbatt(f) is the complex impedance of the battery which includes a real component R. Zbatt may be determined as a function of the stimulation and measured response according to Ohm's law).
Liu in view of Lee does not specifically teach wherein V is the peak amplitude of the voltage excitation signal and I is the peak amplitude of the current waveform.
Morita teaches wherein V is the peak amplitude of the voltage excitation signal and I is the peak amplitude of the current waveform ([0025] This control results in obtaining a peak voltage held by the peak voltage holding circuit and a peak current held by the peak current holding circuit, and an internal resistance of the electricity storing section can be found based on these peak values).
It would have been obvious to a person of ordinary skill in the art to modify the calculated impedance of Liu to include wherein V is the peak amplitude of the voltage excitation signal and I is the peak amplitude of the current waveform, as taught by Morita in order to accurately determine the internal resistance of the battery [0017][0072].
Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al (US 20150288197)  is cited for having digital signal processor transmitting a perturbation signal in which an AC signal is added to a DC signal via the converter, measuring an output response of the battery, calculating an impedance spectrum according to the output response of the battery. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
	
	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859